             Case 2:19-cr-00044 Document 29 Filed 05/21/19 Page 1 of 1 PageID #: 58

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/21/2019                                                                 Case Number 2:19-cr-00044
Case Style: USA vs. Manuel Ortiz-Sanchez
Type of hearing Sentencing
Before the honorable: 2512-Faber
Court Reporter Lisa Cook                                                        Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government Erik Goes


Attorney(s) for the Defendant(s) Wesley Page


Law Clerk Allison Skinner                                                     Probation Officer Matthew Lambert
                                                         Trial Time




                                                       Non-Trial Time




                                                        Court Time
12:36 pm to 12:47 pm
Total Court Time: 0 Hours 11 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Ana Lahr Spanish Interpreter
Scheduled Start: 12:30 p.m.
Actual Start: 12:36 p.m.
Court adopts findings in PSR
Court addresses objections.
Court accepts plea agreement.
Base Offense Level: 8
Total Offense Level: 6
Criminal History: II
Custody Range: 1 - 7 months
Supervised Release Range: 1 year
Fine Range: $1,000 - $9,500
Assessment: $100
Probation: 1 - 5 years
Counsel for the defendant, the defendant, and the Assistant United States attorney given an opportunity to speak.
Sentence imposed as follows:
Custody: Time Served
Assessment: $100
Defendant advised of his right to appeal.
Defendant remanded.
Court adjourned at 12:47 p.m.
